Name: Commission Regulation (EU) 2015/2112 of 23 November 2015 amending Annex I to Regulation (EC) No 251/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the adaptation of the series of data following the revision of the classification of products by activity (CPA) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  business classification;  documentation;  information technology and data processing;  business organisation
 Date Published: nan

 24.11.2015 EN Official Journal of the European Union L 306/4 COMMISSION REGULATION (EU) 2015/2112 of 23 November 2015 amending Annex I to Regulation (EC) No 251/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the adaptation of the series of data following the revision of the classification of products by activity (CPA) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 11(2)(e) thereof, Whereas: (1) Regulation (EC) No 295/2008 establishes a common framework for the collection, compilation, transmission and evaluation of European statistics on the structure, activity, competitiveness and performance of businesses in the Union. (2) Regulation (EC) No 451/2008 of the European Parliament and of the Council (2) establishes a statistical classification of products by activity (CPA), to meet the requirements of statistics in the Union. (3) Annex I to Commission Regulation (EC) No 251/2009 (3) lays down the series of data, the level of breakdown and the labels for products to be transmitted based on the CPA. (4) Following the entry into force of Commission Regulation (EU) No 1209/2014 (4) it is necessary to adapt Annex I to Regulation (EC) No 251/2009 with regard to the level of breakdown and to the labels for certain products for the data to be transmitted based on the CPA in order to maintain the comparability and consistency with product classification standards used at international level. (5) Annex I to Regulation (EC) No 251/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 251/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 97, 9.4.2008, p. 13. (2) Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 145, 4.6.2008, p. 65). (3) Commission Regulation (EC) No 251/2009 of 11 March 2009 implementing and amending Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the series of data to be produced for structural business statistics and the adaptations necessary after the revision of the statistical classification of products by activity (CPA) (OJ L 86, 31.3.2009, p. 170). (4) Commission Regulation (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 336, 22.11.2014, p. 1). ANNEX Annex I to Regulation (EC) No 251/2009 is amended as follows: 1. In Point 1 SERVICES, in table Series 1E, under Level of activity breakdown, the Special aggregatesHIT, MHT, MLT and LOT are replaced by the following: HIT High technology manufacturing (NACE Rev.2 21 + 26 + 30.3) MHT Medium-high technology manufacturing (NACE Rev.2 20 + 25.4 + 27 + 28 + 29 + 30-30.1-30.3 + 32.5) MLT Medium-low technology manufacturing (NACE Rev.2 18.2 + 19 + 22 + 23 + 24 + 25-25.4 + 30.1 + 33) LOT Low technology manufacturing (NACE Rev.2 10 + 11 + 12 + 13 + 14 + 15 + 16 + 17 + 18-18.2 + 31 + 32-32.5). 2. In point 2 INDUSTRY, in tables series 2H, 2I, 2J and 2K, the Activity coverageNACE Rev.2, sections B-E (except for NACE Rev.2 divisions 37, 38 and 39) is replaced by NACE Rev.2, sections B-D and division 36. 3. In point 3 DISTRIBUTIVE TRADES, in tables series 3E, 3F, 3G, 3H, 3I, 3J and 3K, the Level of activity breakdownNACE Rev.2 1-digit level (Section) is deleted. 4. In point 4 CONSTRUCTION, in table series 4G, the level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) is replaced by: NACE Rev.2. 2-digit level (Division) except for characteristics 18 31 0 and 18 32 0 for division 43 NACE Rev.2 1-digit level (Section) except for characteristics 18 31 0 and 18 32 0. 5. Point 8 BUSINESS SERVICES is amended as follows: (a) In table Series 8A, under Level of breakdown by product type, for the product 63 12 the label Web portal content is replaced by Web portal services. (b) In table Series 8A, under Level of breakdown by product type, for the product 73 11 13 the label Advertising design and concept development services is replaced by Advertising concept development services (c) In table Series 8C, under Level of breakdown by product type, the product 70 22 4Trademarks and franchises is deleted. (d) In table Series 8E, under Level of breakdown by product type, for the product 71 11 24 the label Architectural advisory services is replaced by Building project architectural advisory services.